PER CURIAM.
The appellant raises two issues on appeal, contending that the trial court erred in denying his motion for judgment of acquittal with regard to the offense of resisting arrest without violence, and in failing to instruct the jury on attempted resisting arrest without violence and attempted battery. We find no error in the trial court’s denial of the motion for judgment of acquittal. Similarly, we hold that, under the facts of this case, the trial court was justified in refusing to give jury instructions on attempted resisting arrest without violence and attempted battery, as the only evidence presented proved completed offenses. See Pride v. State, 511 So.2d 1068 (Fla. 1st DCA 1987); Rivera v. State, 462 So.2d 540, 545 (Fla. 1st DCA), rev. denied, 469 So.2d 750 (Fla.1985); Fla.R.Crim.P. 3.510.
AFFIRMED.
ERVIN, BOOTH and WENTWORTH, JJ., concur.